 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:08-cr-454-JAM-EFB P
12                       Respondent,
13            v.                                        ORDER AFTER HEARING
14    MANUEL HERRERA-OSORNIO,
15                       Movant.
16

17
             On December 19, 2018, this action was on calendar for a hearing as to the status of
18
     movant’s section 2255 motion. Movant was present and Krista Hart appeared on his behalf.
19
     Michael Beckwith appeared for the government. For the reasons stated on the record at the
20
     hearing, it is ORDERED that:
21
             1. Krista Hart is appointed to represent movant in litigating his section 2255 claims;
22
             2. The scope of Ms. Hart’s appointment does not, however, include representing movant
23
     in any claim pursuant to Johnson v. United States, 135 S.Ct. 2551 (2015), insofar as the district
24
     judge has already concluded that Johnson affords movant no relief (ECF No. 302);
25
             3. Movant shall, through his counsel, file an amended section 2255 motion which
26
     contains all claims he seeks to raise by January 16, 2019; and
27
     /////
28
                                                       1
 1          4. Government discovery related to any claims raised in movant’s previous, pro se section
 2   2255 motions (ECF Nos. 256, 295) and as authorized by Judge Mendez in his February 1, 2018
 3   order (ECF No. 301) is stayed pending the filing of movant’s amended motion.
 4   DATED: February 8, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
